Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: On the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Whether appellants’ rights under the First Amendment to the Constitution of the United States were violated by the injunction pendente lite issued at the Appellate Division. The Court of Appeals considered that contention and found no such violation. [See 41 NY2d 269.]